 Case 5:19-cv-05057-JLV Document 19 Filed 09/08/20 Page 1 of 2 PageID #: 183




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                            WESTERN DIVISION
________________________________________________________________________
Mel Marin and Jordana Bauman,

      Plaintiffs,                                  Civil 5:19-cv-5057-JLV

vs.
                                                   Wells Fargo’s Motion to
Wells Fargo Bank, N.A. and                         Dismiss
Clear Recon Corporation,

      Defendants.
________________________________________________________________________
      Defendant Wells Fargo Bank, N.A. moves the Court for an order under

Rule 12(b)(6) of the Federal Rules of Civil Procedure dismissing Plaintiffs’

claims.

      The motion will be made upon all the files, records and proceedings in

this action. A more particular statement of the grounds for this Motion is set

forth in Wells Fargo’s Memorandum in Support of Motion to Dismiss and

Declaration of Charles Webber filed contemporaneously and served in

accordance with the Local Rules of this Court.

      Dated this 8th day of September, 2020.

                                            GUNDERSON, PALMER, NELSON &
                                            ASHMORE, LLP

                                            _____/s/ J. Crisman Palmer________
                                            J. Crisman Palmer
                                            506 Sixth Street
                                            P.O. Box 8045
                                            Rapid City, SD 57709
                                            Telephone: (605) 342-1078
                                            E-mail: cpalmer@gpna.com
                                            Attorneys for Defendant Wells Fargo Bank,
                                            N.A.
 Case 5:19-cv-05057-JLV Document 19 Filed 09/08/20 Page 2 of 2 PageID #: 184




                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 8th day of September, 2020
the foregoing document was filed electronically with the Clerk of Court through
ECF; and I caused a copy of the foregoing document (and the notice of
electronic filing, if filed electronically) to be mailed by first class mail, postage
paid, to the following:

      Pro Se Plaintiffs:

      Jordana Bauman
      415 Laurel Street
      Front PMB 440
      San Diego, CA 92101

      Mel Marin
      Box 710561
      San Diego, CA 92171


                                              /s/ J. Crisman Palmer
                                              J. Crisman Palmer




                                         2
